Citation Nr: 0419729	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-17 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
November 1945.  The veteran died in July 1996.  The appellant 
is the veteran's widow.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1996 rating 
decision, in which the RO denied the appellant's claim for 
cause of the veteran's death.  The appellant filed a notice 
of disagreement (NOD) in February 1997, and the RO issued a 
statement of the case (SOC) in May 1997.  The appellant filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 1997.  In October 1998, the 
appellant and her daughter testified during a travel board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In February 1999, the Board remanded the appellant's claim to 
the RO for additional development.  After accomplishing the 
requested development, the RO continued the denial of the 
claim; hence, the matter has been returned to the Board for 
further appellate consideration.  

In July 2004, the undersigned Veterans Law Judge granted the 
appellant's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  During the veteran's lifetime service connection was in 
effect for an anxiety disorder.  The evaluation was noted as 
10 percent disabling effective March 3, 1953, and 30 percent 
disabling effective October 18, 1976.  

3.  According to his certificate of death, the veteran died 
from myasthenia gravis.  Other significant conditions listed 
as contributing to his death, but not related to the 
underlying cause, were renal failure and hypertensive 
cardiovascular disease.  

4.  The weight of the competent evidence establishes that a 
disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a June 2003 notice letter, as well as a May 1997 SOC 
and subsequent July 2003 supplemental SOC (SSOC), the RO 
notified the appellant and her representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with her appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the RO's June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
appellant that it would make reasonable efforts to help her 
obtain evidence necessary to support her claim, to include 
medical records, employment records, and records from other 
federal agencies.  The RO also requested that the appellant 
provide information, and, if necessary, authorization, to 
enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal.  

Additionally, the June 2003 letter also informed the 
appellant, with respect to requesting medical records, that 
the RO had not heard from a Dr. Katebian, or received medical 
information from the Hackensack Medical Center.  The RO also 
informed the appellant that, requests for treatment records 
from Drs. Kornfeld and Jokowitz had been returned by the 
United States Postal Service as undeliverable due to the fact 
that neither doctor was at the address provided by the 
appellant.  Furthermore, that a Dr. Greenspan's office no 
longer had any of the veteran's medical treatment records.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 241 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  With 
respect to the fourth element/requirement, the Board notes 
that the appellant has not been explicitly informed of the 
need to submit all evidence in her possession, although she 
has been put on notice of the need to submit evidence to 
support her claim, especially with respect to pertinent 
medical records the RO has been unable to obtain.  See August 
1999 letter.  In this respect, there is an implied request on 
the RO's part that the appellant submit any and all evidence 
to support her claim, whether that evidence be medical 
records from a private provider or evidence she may have in 
her possession.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA notice requirements were provided 
well after the September 1996 rating action on appeal; 
however, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, more than four years 
after the September 1996 rating decision.  The Board also 
finds that the lack of full, pre-adjudication notice in this 
case does not, in away, prejudice the appellant.  The record 
reflects that following the Board's February 1999 remand, the 
RO has consistently notified the appellant of the evidence 
needed to be submitted to support her claim.  In May 1999, 
the RO notified the appellant of the evidence from identified 
private doctors it would be attempting to obtain.  In an 
August 1999 letter, the RO notified the appellant that it had 
been unable to obtain these records, and that the appellant 
would need to submit the evidence to have it considered.  

In June 2003, almost four years after the August 1999 letter, 
and following the lack of submission by the appellant of the 
requested records, the RO again notified the appellant that 
it had been unable to obtain identified medical records, and 
that the appellant would need to submit the evidence to have 
it considered.  In February 2004, the RO made a final request 
for the appellant to submit evidence in support of her claim.  
No response from the appellant has been received.  In this 
case, clearly, the appellant has been given more than ample 
opportunity to present pertinent information and evidence to 
support her claim.  See, e.g., Wood v. Derwinski, 1 Vet. App. 
190, 193 (holding that the duty to assist is not always a one 
way street).  

Moreover, neither the appellant nor her representative has 
indicated that there is any other outstanding pertinent 
evidence that needs to be obtained.  The Board has obtained 
VA medical opinions with respect to the appellant's claim, 
and the appellant has had an opportunity to present testimony 
during a Board hearing with regard to her claim.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred or aggravated in service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In connection with her claim that the cause of the veteran's 
death should be service connected, the appellant asserts that 
the veteran's death was due to his service-connected anxiety 
disorder, and that the anxiety disorder contributed to his 
cause of death.  She also asserts that myasthenia gravis 
could have developed while the veteran was on active service, 
but that it was not diagnosed due to limited knowledge of the 
disease at that time.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  Hence, the Board has carefully considered the 
medical evidence pertinent to the claim on appeal.  

A review of the service medical records reveals that in 
December 1944, the veteran sought treatment and was noted to 
suffer intermittent attacks of vertigo, weakness, precordial 
pain, headaches, and nervousness for the previous six years.  
The diagnosis was neurocirculatory asthenia.  Other service 
medical records reflect diagnoses for otitis media, acute 
nasopharyngitis, rhinitis, and asthma.  A report of 
separation medical examination was not available.  

The appellant's daughter, a registered nurse, testified that 
she had reviewed the veteran's service medical records.  She 
also commented that she had read a lot about, and reviewed 
documentation on, myasthenia gravis.  The appellant's 
daughter stated that the veteran's problems with breathing 
and asthmatic-type symptoms in service were probably the 
beginning of his myasthenia gravis.  She also noted that the 
veteran was not treated for asthma post service, and that 
symptoms that were diagnosed provisionally as being asthma 
would have been the same symptoms as those associated with 
myasthenia gravis.  Furthermore, both the appellant and her 
daughter testified that the veteran had had chronic breathing 
problems following service.  

The appellant also has reported that the veteran received 
treatment post service from various private doctors.  As 
noted above, the RO has been unable to obtain these records, 
to include those from Hackensack Medical Center, which 
treated the veteran prior to his death in July 1996.  The 
only private medical record associated with the claims file 
is a statement from Dr. Katebian, which notes that the 
veteran had severe anxiety and progressive myasthenia gravis 
with neurological impairment.  According to Dr. Katebian, the 
veteran's condition resulted in multiple complications, 
including respiratory insufficiency, and he subsequently 
"expired" due to progressive myasthenia gravis.  

Dr. Katebian's opinion does not, in any way, address the 
relationship between the myasthenia gravis resulting in the 
veteran's death and either his military service or service-
connected anxiety disorder.  While the record includes the 
opinion of the veteran's daughter, a registered nurse, the 
appellant has neither presented, nor alluded to the existence 
of, a specific opinion by a medical doctor to support her 
claim.  

Various opinions were obtained from VA doctors, some of whom 
noted the lack of post-service medical evidence and the 
limiting effect this had on their opinions.  

Of note, an April 1999 opinion reflects that there was no 
existing data that the veteran's hypertension was severe or 
contributed in a "major way" to his health decline.  The 
examiner further noted that he saw no connection between 
hypertension and the veteran's service.  

A March 2003 opinion notes the veteran's in-service diagnosis 
of neurocirculatory asthenia, but that it was unclear whether 
this finding was caused by a latent or hidden neurological 
disorder later on diagnosed as myasthenia gravis.  The 
examiner reported that he could not directly implicate any 
disability of service origin that caused or contributed in 
the veteran's death.  It was noted that while myasthenia 
gravis could cause respiratory insufficiency and failure, 
that renal failure and hypertensive cardiovascular disease 
also contributed to the veteran's death.  

An opinion in April 2003 notes that the examiner was not 
aware of anxiety increasing symptoms or the progression of 
myasthenia gravis.  Additionally, the examiner noted that 
anxiety could produce high blood pressure, and thus it was 
just as likely as not that the veteran's anxiety disorder 
contributed to his hypertension.  A subsequent April 2003 
opinion on the other hand, notes that the veteran's 
hypertension was not caused by his anxiety neurosis, and that 
no further opinion could be given with the available 
information in the claims file.  

Thus, the Board finds that the opinion of the veteran's 
daughter, a registered nurse, provides the only arguably 
medical basis to support the appellant's claim.  However, 
none of the opinions by medical doctors-all of which were 
rendered by VA physicians-have linked the veteran's 
myasthenia gravis (the primary cause of his death) to 
service, nor do any of these physicians' opinions establish a 
medical nexus between the veteran's only service-connected 
disability-anxiety disorder-and myasthenia gravis.  While 
some of the opinions support the proposition that the 
veteran's anxiety disorder contributed to his hypertension, 
the one favorable opinion on that matter does not address the 
extent of such contribution, and the record simply does not 
establish that hypertension contributed substantially or 
materially to cause the veteran's death (as noted in the 
April 1999 opinion).  The Board finds it significant that the 
March 2003 physician clearly stated that he could not 
directly implicate any disability of service origin that 
caused or contributed in the veteran's death.  

The Board finds that the VA medical opinions on the nexus 
question-particularly, the opinion offered in March 2003-
more probative evidence on that question, inasmuch as those 
opinions were offered by medical doctors (as compared to a 
registered nurse), the opinions were based on review of the 
veteran's claims file and consideration of the veteran's 
documented medical history, and are, unquestionably, more 
objective.  The Board points out that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Hence, the Board finds that the preponderance of the 
competent evidence is not supportive of-and hence, 
essentially weighs against-the claim.  In so concluding, the 
Board points out that, while the appellant's daughter is a 
registered nurse, she does not necessarily have any 
specialized knowledge concerning myasthenia gravis that would 
cause the Board to give her opinion more, or even equal, 
weight as those of the VA physicians.  See Williams v. Brown, 
4 Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).

In addition to her daughter's assertions, the Board also has 
considered the appellant's assertions in adjudicating the 
claim for service connection for the cause of the veteran's 
death.  However, as a layperson without the appropriate 
medical training or expertise, she is not competent to 
provide a probative opinion on a medical matter.   See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Thus, while the Board is sympathetic to the appellant's 
claim, under these circumstances, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



